[Cite as Disciplinary Counsel v. Landis, 124 Ohio St.3d 508, 2010-Ohio-927.]




                         DISCIPLINARY COUNSEL v. LANDIS.
                       [Cite as Disciplinary Counsel v. Landis,
                        124 Ohio St.3d 508, 2010-Ohio-927.]
Attorneys at law — Misconduct — Conduct adversely reflecting on lawyer’s
        fitness to practice law — Consent-to-discipline agreement — One-year
        stayed suspension.
  (No. 2009-2263 — Submitted January 13, 2010 — Decided March 17, 2010.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                    Discipline of the Supreme Court, No. 09-057.
                                  __________________
        Per Curiam.
        {¶ 1} Respondent, David Henry Landis of Lebanon, Ohio, Attorney
Registration No. 0015021, was admitted to the practice of law in Ohio in 1979.
This court suspended respondent’s license to practice for failure to register on
December 2, 2005, and for failure to comply with continuing legal education
requirements on January 1, 2009. Additionally, on June 2, 2009, we imposed an
interim felony suspension from the practice of law based upon respondent’s
conviction for operating a motor vehicle while under the influence of alcohol, a
fourth-degree felony.
        {¶ 2} Based upon Landis’s felony conviction, relator, Disciplinary
Counsel, filed a complaint charging respondent with a single violation of
Prof.Cond.R. 8.4(h) (prohibiting conduct that adversely reflects on the lawyer’s
fitness to practice law). A panel of the Board of Commissioners on Grievances
and Discipline considered the cause on the parties’ consent-to-discipline
agreement. See Section 11 of the Rules and Regulations Governing Procedure on
Complaints and Hearings Before the Board of Commissioners on Grievances and
                            SUPREME COURT OF OHIO




Discipline of the Supreme Court (“BCGD Proc.Reg.”)         The panel accepted the
agreement with the exception of a provision that states: “The parties further agree
that respondent [should] receive[] credit for the interim felony suspension
imposed on June 2, 2009.”        The board accepted the consent-to-discipline
agreement and its stipulations of fact and now recommends that we suspend
respondent from the practice of law for one year, stayed upon conditions, with no
credit for his interim suspension. We adopt the board’s findings of misconduct
and the recommended sanction.
                                   Misconduct
       {¶ 3} The stipulated facts of this case show that in December 2005,
respondent voluntarily withdrew from the practice of law for personal and
financial reasons. On October 6, 2008, a Warren County grand jury indicted him
on two counts of operation of a motor vehicle while under the influence of alcohol
or a drug of abuse (“OMVI”) in violation of R.C. 4511.19(A)(1)(a) and
4511.19(A)(1)(h), which are fourth-degree felonies due to his previous conviction
for three or more violations of R.C. 4511.19 or an equivalent statute, and one
count of driving under suspension in violation of R.C. 4510.11(A), a first-degree
misdemeanor.
       {¶ 4} Respondent entered a plea of guilty to OMVI in violation of
4511.19(A)(1)(a), and the state dismissed the remaining charges. The trial court
sentenced respondent to 60 days of incarceration in the Warren County Jail,
imposed a $500 fine and a 20-year driver’s license suspension, and required
completion of an inpatient program as arranged by the probation department and
completion of the Community Corrections Center program.
       {¶ 5} In February 2009, respondent voluntarily entered an outpatient
program at Talbert House and continued to receive treatment until his sentencing
on April 22, 2009. Then, as part of his sentence, he completed a four-month
program focusing on the prevention of relapse at the Warren County Correctional




                                        2
                                January Term, 2010




Center. At the time the parties executed the consent-to-discipline agreement,
respondent was participating in an aftercare program at Talbert House and was
being monitored through the Warren County Probation Department. He will
remain on community control until April 2012.
       {¶ 6} In the consent-to-discipline agreement, respondent admits that he
violated Prof.Cond.R. 8.4(h) by pleading guilty to a fourth-degree felony count of
OMVI in violation of R.C. 4511.19(A)(1)(a).
                                     Sanction
       {¶ 7} The parties stipulated that respondent’s absence of a prior
disciplinary record and his cooperative attitude and full and free disclosure to the
board are mitigating factors. See BCGD Proc.Reg. 10(B)(2)(a) and (d). There is
no evidence demonstrating the existence of any aggravating factors. See BCGD
Proc.Reg. 10(B)(1).
       {¶ 8} On the board’s recommendation, we accept the consent-to-
discipline agreement. For his violation of Prof.Cond.R. 8.4(h), respondent is
suspended from the practice of law in Ohio for one year. The suspension is
stayed, however, on the conditions that respondent (1) remain alcohol and drug
free, (2) enter into a three-year contract with the Ohio Lawyers Assistance
Program and comply with the terms of that contract, (3) attend, at a minimum, a
weekly meeting of Alcoholics Anonymous, and (4) comply with any terms of his
criminal probation until his probation has been terminated. If respondent violates
the conditions of the stay, the stay will be lifted, and respondent will serve the
entire suspension. Respondent shall receive no credit for the interim felony
suspension imposed on June 2, 2009.
       {¶ 9} Costs are taxed to respondent.
                                                            Judgment accordingly.
       MOYER,     C.J.,   and   PFEIFER,       LUNDBERG   STRATTON,    O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.



                                           3
                            SUPREME COURT OF OHIO




                             __________________
       Jonathan E. Coughlan, Disciplinary Counsel, and Stacy Solochek
Beckman, Assistant Disciplinary Counsel, for relator.
       David H. Landis, pro se.
                           ______________________




                                        4